IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,851-01


                     EX PARTE BOBBY RAY MORQUECHO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 3961-A IN THE 100TH DISTRICT COURT
                              FROM HALL COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to engaging in organized criminal activity and true to the motion

to adjudicate guilt. He was sentenced to thirty-five years’ imprisonment. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On October 4, 2020, the Court remanded this writ application to the trial court for findings

of fact and conclusions of law addressing Applicant’s claim that his plea to the motion to adjudicate

was involuntary because trial counsel misadvised him about his eligibility for parole. Trial counsel

filed an affidavit in response to that claim, the trial court found that affidavit credible, and

recommended that this Court deny relief. We agree. Applicant’s habeas application is denied.
                                                                                                      2

        However, while on remand, the trial court appears to have improperly amended Applicant’s

judgment and re-sentenced him. According to the trial court’s findings, in light of the Court’s

decision in Hughitt v. State, 583 S.W.3d 623 (Tex. Crim. App. 2019) (holding that possession of a

controlled substance with intent to deliver was not a chargeable predicate offense of engaging in

organized criminal activity), it amended Applicant’s judgment adjudicating guilt for engaging in

organized criminal activity to a second-degree felony offense of possession of a controlled substance

with the intent to deliver and re-sentenced Applicant to a term of eight years’ imprisonment.

        The trial court does not have the authority to amend Applicant’s judgment and re-sentence

him. Absent a timely-filed notice of appeal from a judgment adjudicating guilt, a trial court’s

authority over a criminal case extends up to thirty days after the imposed sentence begins. TEX .

CODE CRIM . PROC. art. 42A.110(a), 42A.755(e); TEX . R. APP . PROC. 25.2(a)(2). Applicant was

adjudicated guilty and sentenced on July 16, 2019. He did not appeal following adjudication. The

trial court did not have the authority to set aside these sentences and re-sentence Applicant over one-

and-a-half years later. See Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985) (noting

that, “[i]t is well established that only the Court of Criminal Appeals possesses the authority to grant

relief in a post-conviction habeas corpus proceeding where there is a final felony conviction. The

trial court is without such authority.”). Accordingly, the amended judgment purporting to change

Applicant’s conviction and sentence undertaken by the trial court is void and of no effect. Id.



Filed: AUGUST 24, 2022
Do not publish